Citation Nr: 1530195	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-05 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected hypertension and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969, from May 1980 to May 1986, and from February 2003 to September 2003.

This appeal to the  Board of Veterans' Appeals (Board) arose from an April 2010 rating decision by the RO.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran seeks service connection for erectile dysfunction which he claims is secondary to his service-connected hypertension.  See Statement in Support of Claim, February 2010.  Alternatively, the Veteran also claims that his erectile dysfunction is secondary to his service-connected PTSD.  See Notice of Disagreement, May 2010.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Id.; See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Review of the Veteran's VA treatment record reveals current diagnoses of erectile dysfunction, hypertension, and PTSD.  In addition, while the Veteran's VA treatment records indicate a relationship between his erectile dysfunctional and the medications he takes for his service-connected hypertension, his VA treatment records are unclear as to the nature and extent of that relationship.  However, none of the Veteran's VA treatment records indicate a relationship between his erectile dysfunction and his service-connected PTSD.

In May 2004, the Veteran was seen at the Joint Ambulatory Care Center in Pensacola, Florida, with complaints of dizziness.  The treatment note indicates that the Veteran was placed on two hypertension medications in October 2003, lisinopril and hydrochlorothiazide (HCTZ).  The Veteran stated that his primary care physician decreased his hypertension medications due to dizziness.  He also stated that he was unable to have an erection since he started the two medications.  The treating physician decreased the Veteran's dosage of HCTZ due to his complaints of erectile dysfunction.

In July 2004, the Veteran underwent  VA Agent Orange examination.  During the examination, the Veteran stated that his hypertension onset in 1983.  The Veteran also reported an episode of gross hematuria approximately two years prior.  He reported experiencing eight episodes of nocturia for more than ten years with some hesitancy and slight terminal dripping.  The Board notes that it is unclear whether the Veteran meant eight episodes over the course of prior ten years or eight episodes per year over the course of the prior ten years.  The Veteran also reported that he experienced erectile dysfunction during that same time period.

In March 2007, the Veteran was seen for a routine visit at the Joint Ambulatory Care Center in Pensacola, Florida.  During that visit, his primary care physician noted that the Veteran was to stop taking HCTZ because of the effect it had on his ability to have an erection.

Thus, although the Veteran's VA treatment record indicate a relationship between his erectile dysfunction and the medication he takes for his service-connected hypertension, those records do not adequately address whether the Veteran's erectile dysfunction was caused or is aggravated by his service-connected hypertension and/or the medications prescribed therefor.

In January 2010, a VA opinion was obtained that addressed whether any relationship existed between the Veteran's erectile dysfunction and his service-connected hypertension.  Following a review of the Veteran's claims file, the examiner noted the Veteran's medications and stated that erectile dysfunction was not a prominent symptom of those medications.  The examiner also noted that the medical expertise did not exist to predict the natural progression of erectile dysfunction in individuals, and that there was no objective evidence to conclude that the Veteran's erectile dysfunction was worsened beyond its natural progression.  The examiner also noted the risk factors for erectile dysfunction (hypertension, hyperlipidemia, hypertriglyceridemia, aging, and liver disease).  The examiner concluded, "Extrapolating these risk factors indicates that the [Veteran's erectile dysfunction] is less likely than not caused by or related to" his service-connected hypertension.

In February 2010, a complete VA examination was performed.  The examiner noted the Veteran's medical history, including a treatment note from December 2008 which stated that HCTZ was stopped due to erectile dysfunction.  That same treatment note also listed hematuria as a problem.  It was also noted that the Veteran was prescribed vardenafil in December 2008.  During the exam, the Veteran reported problems with erectile dysfunction since 2004 and he related it to his hypertension medication.  The examiner noted the other possible causes of the Veteran's erectile dysfunction, including age, hyperlipidemia, tobacco use, and hypertension, and opined that the other possible causes outweighed hypertension as the cause.  The examiner concluded that the Veteran's erectile dysfunction was less likely than not secondary to his service-connected hypertension, and most likely than not due to aging, hyperlipidemia, and tobacco use.  The examiner stated, "As per VA guidelines, erectile dysfunction in men more than 50 [years old] is considered to be due to natural aging."  In March 2010, the February 2010 examiner stated that the sentence referencing "VA guidelines" was a mistake, and that the opinion should be read as follows: "As per preponderance of medical literature, erectile dysfunction in men more than 50 is prevalent in general population."

With regard to the January 2010 opinion, while the examiner concluded that the Veteran's erectile dysfunctional was more likely caused by the other risks factors noted in the opinion, the examiner did not provide an adequate opinion or rationale addressing whether the Veteran's erectile dysfunction was aggravated by his service-connected hypertension, including the physiological effects of the prescribed medications meant to control his hypertension.  The examiner noted that there was no objective evidence indicating that the Veteran's erectile dysfunction was worsened; however, the examiner failed to discuss the Veteran's VA treatment notes indicating numerous complaints of erectile dysfunction after he was prescribed HCTZ (see above).  In this regard, VA must ensure that any medical opinion is based on sufficient facts or data.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Additionally, the February 2010 VA examiner also failed to adequately address the issue at hand.  While the examiner opined that the Veteran's erectile dysfunction was more likely than not caused by other risk factors, and even though the examiner noted the December 2008 treatment note which indicated that HCTZ was stopped because of erectile dysfunction, examiner never specifically addressed whether the Veteran's erectile dysfunction was aggravated by his service-connected hypertension or hypertension medications.  See Allen, 7 Vet. App. at 448 (an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation).  Hence, the medical opinions of record are inadequate.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the medical opinions of record fail to adequately address the issue of secondary service connection, and because of the time that has passed since the most recent examination (more than five years), the Board finds that a new VA examination and opinion by an appropriate physician-based on a full consideration of the Veteran's documented history and assertions-and  review of the record and supported by complete, clearly- stated rationale, is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Prior to obtaining further medical opinion in connection with this claim,  to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

A review of the record shows VA treatment records dated through December 2012.  Since the Veteran's claim is being remanded, the RO should ensure that all relevant VA treatment records are obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.   


Accordingly, the matter is hereby REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All such records/responses received should be associated with the claims file. 

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as to the nature and etiology of his erectile dysfunction.  

The contents of the entire, electronics claims file, to include a complete copy of this  REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability that the Veteran's erectile dysfunction (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by his service-connected hypertension or the medications prescribed for that condition.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

In addressing the above, the examiner must consider and discuss and pertinent lay and medical evidence, to include the Veteran's VA treatment records indicating a relationship between the medication prescribed for the Veteran's service-connected hypertension and his erectile dysfunction, including the May 2004 clinic visit note from the Joint Ambulatory Care Center in Pensacola, Florida, as well as the March 2007 Primary Care Note from the Joint Ambulatory Care Center in Pensacola, Florida.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 
 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment .  The law requires that all claims  remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




